2021 IL 125969



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 125969)

      In re Br. M. and Bo. M., Minors (The People of the State of Illinois, Appellant,
                                v. Wendy M., Appellee).


                                Opinion filed April 15, 2021.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Justices Garman, Michael J. Burke, Overstreet, and Carter concurred in the
     judgment and opinion.

        Chief Justice Anne M. Burke dissented, with opinion, joined by Justice Neville.



                                          OPINION

¶1        The sole issue in this case is whether the appellate court erred in reversing the
     trial court’s decision to terminate respondent Wendy M.’s parental rights on the
     grounds that her privately retained attorney at several hearings on a neglect petition
     had a per se conflict of interest because the attorney was previously appointed as
     guardian ad litem for one of Wendy’s children and appeared at three hearings on
     an earlier neglect petition. For the reasons that follow, we reverse the judgment of
     the appellate court.


¶2                                           BACKGROUND

¶3       In 2011, Wendy was charged with felony theft and subsequently placed on
     probation. In 2012, Wendy tested positive for cocaine and phencyclidine (PCP).
     Her probation was revoked, and she was sentenced to two years’ imprisonment.
     Prior to entering custody, Wendy arranged for her boyfriend, Jermaine Mirenda, to
     care for her six-year-old daughter, Br. M. According to a Department of Children
     and Family Services (DCFS) integrated assessment, Br. “came to the attention of
     DCFS on 7/31/13 due to concerns regarding the appropriateness of [Br.] remaining
     in Mr. Mirenda’s care while [Wendy] was incarcerated.” Those concerns related to
     pending allegations that Mirenda sexually abused a previous partner’s seven- and
     eight-year-old daughters. 1 On August 9, 2013, the State filed a petition alleging
     that Br. was neglected.

¶4       On August 16, 2013, the trial court conducted a shelter care hearing. Wendy
     and Assistant State’s Attorney Tina Filipiak were present. Assistant Public
     Defender Gail Bembnister was appointed as counsel for Wendy, and Assistant
     Public Defender Lea Drell was appointed as guardian ad litem (GAL) for Br.
     Filipiak informed the court that Wendy would stipulate to the State’s allegations
     because she “is currently in custody and has a substance abuse problem that requires
     treatment.” The trial court found probable cause that Br. was neglected due to an
     injurious environment. The court further found that shelter care was in the child’s
     best interests, and it placed her in the temporary custody of DCFS. The court asked
     if Wendy understood that she would need to comply with a service plan from DCFS
     and correct the conditions that led to the neglect finding or risk termination of her
     parental rights. Wendy said yes.

¶5      On December 17, 2013, the trial court held an adjudicatory hearing. Wendy,
     Bembnister, Drell, and Assistant State’s Attorney Misty Cavanaugh were present.
     The trial court again found Br. neglected due to an injurious environment. The

        1
            Mirenda was later indicated for sexual molestation of Br.




                                                     -2-
     factual basis for that finding was Wendy’s incarceration and substance abuse
     problem. Guardianship remained with DCFS. The court asked Wendy if she had
     been able to access services in prison. Wendy stated that she had attended parenting
     classes, as well as Alcoholics Anonymous and Narcotics Anonymous meetings.
     According to Bembnister, Wendy could not obtain individual counseling because
     she would not be incarcerated long enough. The court again asked if Wendy
     understood that her parental rights could be terminated if she did not comply with
     the service plan. Wendy said yes.

¶6      On January 17, 2014, the trial court held a dispositional hearing. Wendy,
     Bembnister, Br., Drell, and Cavanaugh were present. The State presented no
     witnesses and offered a DCFS integrated assessment, a DCFS service plan, and a
     DCFS dispositional report as evidence. The State asked the trial court to find
     Wendy unfit and unable to care for Br. The court asked Drell for her position as
     GAL, and she said:

        “[W]e would join in the argument of the State. The mother is going to be
        incarcerated until 2015.

            We need to have a stable place for [Br.] until her mother gets out and can
        engage in services. So we agree that DCFS custody and guardianship is the best
        situation right now.”

     Bembnister insisted that Wendy was not unfit but rather only “unable” to care for
     Br. The trial court found Wendy unfit, made Br. a ward of the court, and placed her
     in DCFS custody. The court noted that Wendy’s release date would be in May 2014
     and asked again if she understood that her parental rights could be terminated if she
     did not comply with the service plan. Wendy said yes.

¶7       After Wendy was released from prison, Bembnister filed a motion to restore
     fitness. On August 22, 2014, the trial court held a hearing on that motion. Wendy,
     Bembnister, and Cavanaugh were present. Bembnister informed the court that Drell
     was still acting as GAL. Bembnister stated that she had spoken to Drell about the
     motion and that “she has no objection and she did specifically cite the bond between
     the mother and the child.” The trial court granted the motion, terminated DCFS’s
     custody and guardianship, and vacated Br.’s wardship. The court’s order instructed,
     “close file.”




                                             -3-
¶8          A month later, the State filed a supplemental petition, alleging that Br. was
       neglected. On September 9, 2014, the trial court held an initial hearing on that
       petition. Wendy, Br., Bembnister, and Cavanaugh were present. Cavanaugh asked
       the trial court to name a court appointed special advocate (CASA) as GAL for the
       child. Cavanaugh also asked the court to let “PC lapse” and return Br. to Wendy.
       Apparently, the supplemental petition was based on a hotline call, and Cavanaugh
       had developed some doubts about the veracity of the caller’s information because
       of “animosity between the parties.” Cavanaugh still wanted the CASA’s “eyes and
       ears on this,” and the court set another hearing. On October 15, 2014, the parties
       returned to court, and the State made a motion to withdraw the supplemental
       petition. The trial court granted that motion. The court’s order instructed, “close
       file.”

¶9         Two years later, on September 26, 2016, the State filed a second supplemental
       petition, again alleging that Br. was neglected. The State filed a companion petition,
       alleging that Br.’s half-brother, Bo. M., was also neglected. That day, the trial court
       held a shelter care hearing. Wendy and Assistant State’s Attorney Walter Ratajczyk
       were present. Assistant Public Defender Lea Norbut was appointed to represent
       Wendy, and a CASA was appointed as GAL for both children. At the hearing,
       DCFS investigator Monique Boozer testified about two incidents. On August 16,
       2016, police officers were called to Wendy’s house around midnight because one
       of her children was screaming. When the officers arrived at the house, Wendy, her
       boyfriend, and Br. were outside. According to Boozer, Wendy was “so intoxicated
       that the police felt she was not able *** to care for the children,” and the officers
       arranged for a relative to care for them. Wendy took a drug test later that day, and
       she was “positive for PCP.”

¶ 10       On September 22, 2016, DCFS received a hotline call with concerns about
       Wendy’s behavior when she picked up Bo. from school. The next day, when Wendy
       tried to pick up Bo. from school, her condition was reportedly “worse than she was
       the day before,” and school officials refused to let him go with her and called the
       police. Police officers drove Wendy and Bo. to her house. Later, Boozer went to
       the house to speak to Wendy, but she was not there. After several hours, Wendy
       eventually arrived with Br. Wendy “appeared to be out of it” and was “not
       responsive.” Boozer told Wendy that DCFS would find someone to watch the
       children overnight and would help her locate an inpatient substance abuse program




                                                -4-
       the next day. Boozer attempted to avoid taking protective custody of the children,
       but Br.’s paternal grandmother was unwilling to care for them, citing mistrust
       issues, and no other relative was available. Boozer called her supervisor and asked
       for help from the police. Police officers and Boozer told Wendy to get the children
       prepared to spend the night elsewhere, but she was unable to do so, so Br. did. The
       children then went to a neighbor’s house, but DCFS received a hotline call
       requesting their removal because Br. was hysterical and could not be calmed. A
       caseworker placed the children with another family.

¶ 11       At the conclusion of the hearing, the trial court found probable cause of an
       injurious environment for both children. The court also found an immediate and
       urgent necessity to place the children in temporary custody with DCFS. The court
       ordered DCFS to facilitate visitation between Wendy and the children and ordered
       Wendy to obtain a drug and alcohol evaluation. She indicated that she understood
       the court’s order.

¶ 12      That month, Wendy was incarcerated in the Will County Adult Detention
       Facility for driving under the influence. She was released in February 2017.

¶ 13       On December 20, 2016, the trial court held an adjudicatory hearing. Wendy,
       Bo.’s putative father Gregory W., Boozer, a CASA as GAL for the children, and
       Ratajczyk were present. Wendy was represented by Assistant Public Defender
       Collette Safford, and Gregory was represented by Norbut standing in for her
       colleague Patricia Adair. The trial court admonished Wendy and Gregory, then
       accepted their stipulations to the allegations in the State’s second supplemental
       petition. The court found that the children were neglected due to an injurious
       environment. The court asked Wendy and Gregory if they understood that they
       must comply with their DCFS service plans or risk termination of their parental
       rights. They both said yes.

¶ 14       On May 18, 2017, the trial court held a dispositional hearing. Wendy, Safford,
       a CASA as GAL for the children, and Filipiak were present. Gregory was also
       present and represented by Assistant Public Defender Bartholomew Markese on
       Adair’s behalf. The State offered four exhibits as evidence: a five-page
       dispositional report prepared by a DCFS representative, a 34-page service plan for
       both parents prepared by a DCFS representative, and two reports from Stepping




                                              -5-
       Stones, Wendy’s inpatient treatment center. Wendy and Gregory did not offer any
       further evidence.

¶ 15       The court found Wendy unfit because of her substance abuse problem.
       According to the court, “she has completed residential [treatment, but] she has
       failed to fully commit to an after-care plan and there are indications that she is
       continuing to use.” The court found Gregory unfit because he was incarcerated. The
       court made the children wards of the court and awarded custody and guardianship
       to DCFS. The permanency goal remained a return home for both children. The trial
       court asked the parents if they understood that their parental rights could be
       terminated if they failed to comply with their DCFS service plans. They said yes.

¶ 16       On November 15, 2017, the trial court directed the State to review both cases
       for grounds to terminate the parental rights of Wendy and Gregory. On December
       14, 2017, the State filed termination petitions regarding both children. The petitions
       alleged that Wendy and Gregory were unfit in that they failed to (1) maintain a
       reasonable degree of interest, concern, or responsibility as to the children’s welfare;
       (2) protect the children from conditions within their environment injurious to the
       children’s welfare; (3) make reasonable efforts to correct the conditions that were
       the basis for the removal of the children; and (4) make reasonable progress toward
       the return of the children within nine months after the adjudication of neglect (from
       December 20, 2016, to September 20, 2017).

¶ 17       At a March 21, 2018, status hearing, Wendy appeared with a new, privately
       retained attorney, Drell. Drell asked for a continuance to give Wendy “a chance to
       work on her services.” According to Drell,

          “She is doing really well and is very, very serious about rehabilitation and
          getting her children back. It’s very important to her and she is working very
          hard towards it, and I am here to see that she does that. We would like to have
          some time to get this all together.”

       Drell added that Wendy is “willing to take her children back and desperately wants
       them back and is doing everything she can to do that.” The trial court agreed to a
       continuance. The fact that Drell appeared as Br.’s GAL at three hearings on the
       2013 neglect petition before the same trial judge was not mentioned.




                                                -6-
¶ 18       On July 30, 2018, the parties returned to court. Drell asked the trial court to
       continue the trial date to give Wendy “a chance to get her act together.” Drell stated
       that she spoke to Wendy over a week earlier and that she had been evaluated by
       Stepping Stones. Drell also stated that Wendy “is now in a halfway house where
       she is getting substance abuse and parenting classes and doing everything that she
       is supposed to do.” The trial court refused to grant a continuance.

¶ 19       On October 16, 2018, the trial court began a series of hearings on the State’s
       termination petitions. Wendy, Drell, Gregory, Norbut, a CASA as GAL for the
       children, DCFS case manager Josephina Reyes-Garcia, and Ratajczyk were
       present. Reyes-Garcia testified that Bo. was 3 years old and Br. was 11 years old.
       Both had been in protective custody for two years. The State asked Reyes-Garcia
       if Br. had been in foster care before; Drell objected, and the State withdrew the
       question. Reyes-Garcia had been the case manager for Br. and Bo. since March
       2017. At that time, Wendy’s integrated assessment showed that she suffered from
       substance abuse problems, and it recommended individual therapy and parenting
       classes. DCFS referred her to Stepping Stones. The center initially recommended
       outpatient treatment, but Wendy tested positive for drugs, so she entered an
       intensive residential treatment program in April 2017. At the end of that program,
       Stepping Stones recommended a 90-day extended residential treatment program.
       According to Reyes-Garcia, Wendy refused. She also refused a three-day-per-week
       intensive outpatient treatment program. Instead, she agreed to an outpatient
       recovery program that required one Stepping Stones meeting and one Alcoholics
       Anonymous meeting per week. Wendy did not attend any meetings for three weeks,
       and then she relapsed and tested positive for PCP in June 2017.

¶ 20       Reyes-Garcia testified that she referred Wendy to Stepping Stones again for
       another assessment. Before that assessment, Wendy relapsed again and came to a
       supervised visit with Br. intoxicated. That visit was terminated immediately.
       Wendy spoke to Reyes-Garcia, blamed DCFS for taking her children, and denied
       being intoxicated. Ultimately, Wendy did the assessment at Stepping Stones, and
       the center recommended a 30-day residential treatment program. Wendy accepted
       that recommendation but discharged herself after 10 days. She refused to go back
       because she did not like the center, asserting that its staffers were “against her” and
       “lying about her.” Reyes-Garcia encouraged Wendy to seek treatment at another
       center called Brandon House, but Wendy chose to seek treatment at Women’s




                                                -7-
       Treatment Center in Chicago. She stayed 27 days of a 30-day inpatient program
       there, and the center recommended another intensive outpatient program. Wendy
       declined, telling Reyes-Garcia that “she felt she completed her treatment.” Reyes-
       Garcia referred Wendy for two drug tests—one in November 2017 and one in
       December 2017. She did not attend the November test, but she attended the
       December one, and her result was “clean.” Reyes-Garcia then referred Wendy for
       four drug tests in February 2018. She attended none of them. Reyes-Garcia then
       requested that Wendy do a new substance abuse assessment at Stepping Stones.
       She refused.

¶ 21       Reyes-Garcia testified that Wendy was arrested for theft on April 11, 2018, and
       released on June 1. Wendy did an assessment at Stepping Stones in July 2018, and
       the center recommended outpatient treatment. Reyes-Garcia did not know whether
       Wendy completed that program. Reyes-Garcia testified about other aspects of
       Wendy’s service plan, including parenting classes and individual therapy. She did
       not complete the former, and the latter was terminated for poor attendance.

¶ 22        Drell then cross-examined Reyes-Garcia. Drell focused on Wendy’s initial
       integrated assessment, which another DCFS caseworker had completed prior to
       Reyes-Garcia’s involvement in the case. Drell noted that Wendy was incarcerated
       from September 2016 until February 2017 in the Will County jail, which was a
       sizeable portion of the nine-month period in which she could show reasonable
       progress regarding the service plan. Reyes-Garcia said that some services were
       available in the jail. Drell asked Reyes-Garcia whether Wendy took advantage of
       those services. Reyes-Garcia acknowledged that Wendy received a certificate for
       active participation in the jail’s drug recovery program and completed a total of 12
       classes. Reyes-Garcia also acknowledged that she never gave Wendy credit for
       those classes, though she did give her credit for attending therapy sessions.
       According to Reyes-Garcia, Wendy’s therapist said that she was making progress
       during the year that he saw her. The therapy required by the service plan, however,
       was not completed because Wendy stopped attending sessions due to an illness.
       Regarding parenting classes, Wendy participated in them at the center in Chicago
       but did not complete the entire parenting program. And she took parenting classes
       at the jail.




                                              -8-
¶ 23       Reyes-Garcia stated that Wendy and Br. had a strong relationship “to an
       extent.” On redirect examination by the State, Reyes-Garcia explained:

              “The relationship with [Wendy] and [Br.] is complicated based on the child
          where she has mixed emotions, where is most of the time worried, concerned
          about her mom’s whereabouts and safety and her well-being, causing her some
          stress, anxiety.”

       Reyes-Garcia expressed some “concerns” about Bo.’s relationship with Wendy.
       After visits with her, he would exhibit negative behaviors—tantrums, hitting, and
       biting.

¶ 24      Kaitlin Nolan, an advocate supervisor with the CASA, testified about her
       concerns with Wendy as a parent. Nolan stated that, since September 2016,

          “Wendy seemed to have a drug addiction that continues to this day. She has
          been in and out of multiple rehab facilities, detox facilities. She’s visited
          multiple emergency rooms for PCP overdoses.

              She’s had the Joliet Fire Department called due to being unresponsive due
          to a drug overdose. She consistently says that she does not have a drug problem.
          She’s transient as to where she is living. She has multiple cases of domestic
          violence all the way up until the last month ***.”

       Nolan described three overdoses—one on April 7, 2017, another during the first
       week of May 2017, and another on June 6 or 7, 2017. On cross-examination by
       Drell, Nolan conceded that Wendy was “working at” addressing her substance
       abuse problem, but she did not complete treatment.

¶ 25       After Nolan’s testimony, Drell made an oral motion for a directed verdict,
       arguing that the State had not proved that Wendy did not comply with her service
       plan. The State responded that it had demonstrated by clear and convincing
       evidence that Wendy did not make reasonable progress toward the return of her
       children during the nine-month period from December 20, 2016, to September 20,
       2017. Drell replied that Wendy was incarcerated for part of that period and still
       pursued services while in jail. The trial court denied the motion.




                                             -9-
¶ 26       On November 20, 2018, the hearing continued. Tara Alexander from Help at
       Home, an organization that supervises visits for DCFS, testified that she was
       present for more than 10 visits between Wendy and her children. Drell asked
       Alexander about those visits. According to Alexander, Wendy brought them clothes
       and toys, and the three would play and interact together for two hours. Alexander
       noticed a strong bond between Wendy and the children, and the children did not
       want to leave at the end of those visits. Alexander repeated, “you could tell that
       they had a strong bond together.”

¶ 27       Drell then called Wendy as a witness. Wendy stated that, while she was
       incarcerated for five months in late 2016 and early 2017, she took substance abuse
       and parenting classes in jail. Wendy then did an inpatient program at Stepping
       Stones when she was released. When the program was over, Wendy visited a
       therapist for a year on the recommendation of Reyes-Garcia. Wendy discussed the
       program at the Chicago center. There, she attended meetings and “learned a lot.”
       She also went to Alcoholics Anonymous meetings at a nearby church. According
       to Wendy, she found a sponsor and still attends meetings. She affirmed that she has
       maintained her sobriety for more than a year.

¶ 28       Drell asked Wendy if she had satisfied all the requirements of her service plan
       when she left the Chicago center, and Wendy said yes. Her visits with her children
       were shortened to one hour per month when the State filed its termination petitions.
       When that happened and Reyes-Garcia recommended that Wendy return to
       substance abuse treatment, she checked herself into Tabitha House from July 17,
       2018, until October 9, 2018. Wendy called that facility “a recovery home for when
       you’re sober and trying to live a sober life and you go to meetings.” She had to do
       random drug tests while there. All were negative. Wendy testified that she moved
       out of Tabitha House after she found a home of her own in Joliet. She also found a
       job to support herself and her children. Wendy insisted that she had done everything
       that Reyes-Garcia asked.

¶ 29       On December 10, 2018, the trial court ruled that the State had proved by clear
       and convincing evidence that Wendy and Gregory were unfit. As to Wendy, the
       court stated: “[A]t the heart of the case is mother’s substance abuse. Mother has
       failed to successfully complete substance abuse treatment within the time period




                                              - 10 -
       alleged by the State.” The court recognized that she had completed inpatient
       treatment thereafter. The court scheduled a best interests hearing.

¶ 30       On January 25, 2019, the trial court convened a hearing. George Stuhr appeared
       on behalf of Wendy. According to Ratajczyk, Drell had a medical emergency and
       would not be able to participate in further proceedings for an extended period of
       time. The court asked Stuhr to draft a motion to withdraw and gave Wendy the
       option of a 21-day continuance to obtain other counsel or proceed with a public
       defender. Wendy chose the latter option. On April 26, 2019, the trial court held
       another hearing. Wendy; Margaret Naal, her new public defender; Gregory;
       Norbut; a CASA for both children; and Ratajczyk were present. The court agreed
       to appoint an attorney to represent Br., whose wishes diverged from the
       recommendation of the CASA.

¶ 31       On September 25, 2019, the trial court found by a preponderance of the
       evidence that it was in the best interests of Br. and Bo. to terminate the parental
       rights of Wendy and Gregory. The court ordered that DCFS would still be the
       children’s guardian and custodian with power to consent to adoption. Wendy
       appealed.

¶ 32        A divided panel of the appellate court reversed the trial court’s decision and
       remanded for further proceedings, holding that a per se conflict existed because
       Drell served as Br.’s GAL before she served as Wendy’s attorney. 2020 IL App
       (3d) 190603. Although Wendy did not raise the conflict-of-interest issue before the
       trial court, the appellate court majority chose to address it, stating that forfeiture is
       a limitation on the parties and not on a reviewing court. Id. ¶ 23.

¶ 33       The appellate court majority stated that both children and parents have a
       statutory right to counsel under section 1-5 of the Juvenile Court Act of 1987 (705
       ILCS 405/1-5 (West 2016)). 2020 IL App (3d) 190603, ¶ 24. That right to counsel
       includes the right to undivided loyalty by counsel. Id. (citing In re S.G., 347 Ill.
       App. 3d 476, 479 (2004)). Counsel may not represent “conflicting interests or
       undertake the discharge of inconsistent duties.” Id. The majority then maintained
       that the same per se conflict of interest rule that originated in criminal law also
       applies to proceedings under the Juvenile Court Act. Id. ¶ 25 (citing In re W.R.,
       2012 IL App (3d) 110179, ¶ 29). The majority summarized that rule:




                                                - 11 -
          “A per se conflict arises when a defense attorney has ties to a person that would
          benefit from an unfavorable verdict for the defendant because the attorney’s
          knowledge of her other client’s favorable result might conflict with the
          defendant’s interest and affect counsel’s performance in ways that are difficult
          to detect.” Id.

¶ 34        The majority discussed S.G., where the appellate court found a per se conflict
       of interest because the mother’s court-appointed attorney previously represented
       the children as the GAL in the same juvenile proceeding, and In re Darius G., 406
       Ill. App. 3d 727 (2010), where the appellate court found a per se conflict of interest
       because the parent’s court-appointed attorney later represented the child in the same
       juvenile proceeding. The majority followed those two cases in concluding that
       Drell’s representation of Br. as GAL from 2013 to 2014 and her later representation
       of Wendy constituted a per se conflict. 2020 IL App (3d) 190603, ¶ 28. The
       majority reasoned:

          “Although Drell’s representation of different clients was not simultaneous, the
          goal of the juvenile proceedings was clearly compromised. Any opinion Drell
          may have developed regarding [Br.’s] best interests in her prior capacity as
          GAL might have conflicted with [Wendy’s] position and affected counsel’s
          ability to represent [Wendy] in the termination proceeding with ‘undivided
          loyalty.’ ” Id.

¶ 35        Justice Wright dissented, asserting that a per se conflict of interest exists only
       when a court-appointed attorney has a contemporaneous relationship with a third
       party that makes undivided loyalty very difficult. Id. ¶ 35 (Wright, J., dissenting)
       (citing In re D.B., 246 Ill. App. 3d 484, 491 (1993)). Here, there was never
       contemporaneous representation of Br. and Wendy by Drell. Id. Justice Wright
       highlighted the fact that litigation of the first petition was completed in 2014 and
       the second petition was not filed until 2016. Id. ¶ 38. And in 2018, Wendy “made
       a choice that gave rise to an argument about [her] attorney’s undivided loyalty.” Id.
       ¶ 41.

¶ 36       According to Justice Wright, vacating the trial court’s order created a perverse
       incentive:




                                               - 12 -
           “[I]f a per se conflict of interest exists in this case, then every parent would be
           wise to replace nonconflicted court-appointed counsel with private counsel,
           arguably previously tied to another party. This approach *** would guarantee
           every parent a right to relief from adverse rulings by choosing private counsel
           with arguable conflicts.” Id. ¶ 42.

¶ 37       This court allowed the State’s petition for leave to appeal. See Ill. S. Ct. R.
       315(a) (eff. Oct. 1, 2019). Our review of the legal issue presented here proceeds
       de novo. People v. Green, 2020 IL 125005, ¶ 19.


¶ 38                                        ANALYSIS

¶ 39       Before addressing the merits, we must decide whether Wendy forfeited
       consideration of her per se conflict of interest claim by not raising it before the trial
       court. In effect, Wendy created the conflict by hiring Drell, then waited until she
       lost her parental rights to raise her conflict claim for the first time on appeal. The
       appellate court majority excused any procedural default, however, by briefly
       mentioning the proposition that forfeiture is a limitation on the parties and not on
       the reviewing court. See 2020 IL App (3d) 190603, ¶ 23 (citing In re D.F., 208 Ill.
       2d 223, 239 (2003)). While the proposition remains true, the exception to forfeiture
       principles that it provides is narrow.

¶ 40       “Parents have a fundamental liberty interest in raising and caring for their
       children ***.” Sharpe v. Westmoreland, 2020 IL 124863, ¶ 15 (citing In re N.G.,
       2018 IL 121939, ¶¶ 24-25); see Obergefell v. Hodges, 576 U.S. 644, 668 (2015)
       (stating that the right to “ ‘ “bring up children” is a central part of the liberty
       protected by the Due Process Clause’ ” (quoting Zablocki v. Redhail, 434 U.S. 374,
       384 (1978), quoting Meyer v. Nebraska, 262 U.S. 390, 399 (1923))). “Because of
       the liberty interests involved, courts will not easily terminate those rights.” In re
       M.H., 196 Ill. 2d 356, 363 (2001). And a reviewing court should not easily declare
       forfeiture of an argument directed at a decision to terminate those rights—
       particularly where, as here, there is some tension about that argument in the
       appellate court. Compare Darius G., 406 Ill. App. 3d 727, and S.G., 347 Ill. App.
       3d 476, with D.B., 246 Ill. App. 3d 484; see In re Quadaysha C., 409 Ill. App. 3d
       1020, 1025 (2011) (describing representation of multiple parties by the same
       attorney in juvenile proceedings as a “recurring problem”). In order to maintain a



                                                - 13 -
       uniform body of precedent and reach a just result, we choose to reach the merits.
       See In re Tamera W., 2012 IL App (2d) 111131, ¶ 30.

¶ 41       While the sixth and fourteenth amendments to the United States Constitution
       (U.S. Const., amends. VI, XIV) and article I, section 8, of the Illinois Constitution
       of 1970 (Ill. Const. 1970, art. I, § 8) guarantee the right to counsel in criminal
       proceedings, the right to counsel in proceedings under the Juvenile Court Act is
       provided by statute. Section 1-5(1) of the Juvenile Court Act states:

          “[T]he minor who is the subject of the proceeding and his parents *** have the
          right to be present, to be heard, to present evidence material to the proceedings,
          to cross-examine witnesses, to examine pertinent court files and records and
          also, although proceedings under this Act are not intended to be adversary in
          character, the right to be represented by counsel.” 705 ILCS 405/1-5(1) (West
          2016).

       See In re Adoption of K.L.P., 198 Ill. 2d 448, 461 (2002) (“an indigent parent in a
       termination proceeding brought under the Juvenile Court Act is entitled to court-
       appointed counsel, not because the due process clause of the Illinois or United
       States Constitutions mandates it, but because the legislature has chosen to guarantee
       the assistance of counsel to indigent parents”).

¶ 42       The sixth amendment right to counsel implies the right to effective assistance.
       People v. Peterson, 2017 IL 120331, ¶ 79. Though the statutory right to counsel in
       proceedings under the Juvenile Court Act lacks constitutional footing (see People
       v. Lackey, 79 Ill. 2d 466, 468 (1980) (per curiam) (citing In re Adoption of
       Hoffman, 61 Ill. 2d 569, 579-80 (1975)), that right is closely linked to its
       constitutional counterpart (In re R.G., 165 Ill. App. 3d 112, 127 (1988) (stating that
       the constitutional right to counsel “has been codified and extended to the parents of
       a minor who are parties respondent in a proceeding under the Juvenile Court Act”)).
       Both rights imply a right to effective assistance. In re D.M., 258 Ill. App. 3d 669,
       673 (1994) (stating that “inherent in the Juvenile Court Act’s right to counsel is the
       right that such counsel be effective”); accord In re M.D.B., 121 Ill. App. 3d 77, 84
       (1984); In re Johnson, 102 Ill. App. 3d 1005, 1011 (1981). To hold otherwise would
       render the statutory right illusory. See R.G., 165 Ill. App. 3d at 127 (“It would seem
       a useless gesture on the one hand to recognize the importance of counsel in
       proceedings to terminate parental rights—as evidenced by our statutory right for



                                               - 14 -
       same—and, on the other hand, not require that counsel perform effectively.”); cf.
       In re Barbara H., 183 Ill. 2d 482, 496 (1998) (refusing to allow the statutory right
       to counsel in civil proceedings under the Mental Health and Developmental
       Disabilities Code (405 ILCS 5/3-800 et seq. (West 1996)) to be “reduced to no more
       than an empty formality”).

¶ 43       Our rubric for evaluating ineffective assistance claims in criminal cases is the
       two-prong standard in Strickland v. Washington, 466 U.S. 668 (1984). See People
       v. Albanese, 104 Ill. 2d 504, 526 (1984) (adopting the Strickland standard). Under
       that standard, a defendant must show substandard performance by defense counsel
       and resulting prejudice. Peterson, 2017 IL 120331, ¶ 79 (citing People v. Patterson,
       192 Ill. 2d 93, 107 (2000)). We recognize that there are differences between
       criminal law proceedings and proceedings under the Juvenile Court Act, but the
       Strickland standard, because of its familiarity and simplicity, offers a helpful
       structure to guide our analysis.

¶ 44       One aspect of effective assistance is conflict-free assistance—that is “assistance
       by an attorney whose allegiance *** is not diluted by conflicting interests or
       inconsistent obligations.” People v. Spreitzer, 123 Ill. 2d 1, 13-14 (1988); accord
       People v. Hernandez, 231 Ill. 2d 134, 142 (2008); see People v. Coslet, 67 Ill. 2d
       127, 134 (1977) (stating that the right to counsel “entitles the person represented to
       the undivided loyalty of counsel”). A conflict-of-interest claim is a specific form of
       an ineffective assistance claim. Essentially, the party asserting such a claim is
       arguing that a conflict rendered the attorney’s performance substandard and that the
       substandard performance caused prejudice.

¶ 45        We have recognized two types of conflicts—per se and actual. Green, 2020 IL
       125005, ¶ 20. A per se conflict arises when the attorney had or has “a tie to a person
       or entity” that would benefit from a verdict unfavorable to the client. Spreitzer, 123
       Ill. 2d at 16. Pursuant to long-standing precedent, there are only three situations in
       which that occurs:

          “(1) when defense counsel has a prior or contemporaneous association with the
          victim, the prosecution, or an entity assisting the prosecution [citations];
          (2) when defense counsel contemporaneously represents a prosecution witness
          [citations]; and (3) when defense counsel was a former prosecutor who had




                                               - 15 -
           been personally involved in the prosecution of the defendant [citation].”
           Hernandez, 231 Ill. 2d at 143-44.

       Accord Fields, 2012 IL 112438, ¶ 18; Green, 2020 IL 125005, ¶ 43.

¶ 46       In those situations, the tie “may have subtle or subliminal effects on counsel’s
       performance that are difficult to detect and demonstrate.” Peterson, 2017 IL
       120331, ¶ 103. A party alleging a per se conflict need only show that one of those
       ties exists (see People v. Hillenbrand, 121 Ill. 2d 537, 544 (1988)) and need not
       show that it affected the attorney’s performance (see Spreitzer, 123 Ill. 2d at 15).
       Under Strickland, prejudice is presumed. Green, 2020 IL 125005, ¶ 21
       (“ ‘allegations and proof of prejudice are unnecessary in cases where a defense
       counsel *** might be restrained in fully representing the defendant’s interests due
       to *** commitments to others’ ” (quoting Coslet, 67 Ill. 2d at 133)); Hernandez,
       231 Ill. 2d at 142-43. And the remedy is automatic reversal unless the client waives
       the conflict. Green, 2020 IL 125005, ¶ 24. 2

¶ 47        In reaching its ultimate holding that there was a per se conflict, the appellate
       court majority followed S.G. and Darius G., so we will discuss them. In S.G., the
       trial court initially appointed one public defender, Brian Wernsman, to represent
       the mother and one public defender, Michael McHaney, to serve as GAL for her
       children at the shelter care hearing in neglect proceedings. S.G., 347 Ill. App. 3d at
       478. At a subsequent hearing, the trial court vacated the appointment of Wernsman
       and appointed McHaney to represent the mother and another attorney to serve as
       GAL. Id. In sum, McHaney served as the children’s GAL for almost 2 months, and

           2
             The notion that Wendy did not know of Drell’s involvement in proceedings on the 2013 neglect
       petition before hiring her at the key moment in proceedings on the 2016 neglect petition defies
       credulity. Wendy was present in court at the shelter care hearing, the adjudicatory hearing, and the
       dispositional hearing in the former case, and Drell introduced herself at all three hearings and agreed
       with the State’s argument in the dispositional hearing. Wendy was also present at the hearing on the
       motion to restore her fitness, where her attorney Bembnister indicated that Drell as GAL had no
       objection and spoke of the “bond” between Wendy and Br. All of the hearings at which Drell
       appeared, on both neglect petitions, were before the same trial judge.
            The record, however, does not indicate that Drell’s work as GAL for Br. was mentioned when
       she appeared in 2018. We have intimated that there is more scrutiny of potential conflicts when
       counsel is appointed, rather than retained (see People v. Stoval, 40 Ill. 2d 109, 113 (1968)), but we
       have also cautioned about the need to ensure knowledgeable assent to conflicts of interest (see
       Coslet, 67 Ill. 2d at 135). In the absence of facts to show such assent, it is not possible to say that
       Wendy waived any conflict.




                                                       - 16 -
       he served as the mother’s attorney for almost 3½ years. Id. At the close of the
       proceedings, the mother’s parental rights were terminated, and she appealed. Id.

¶ 48        The appellate court reversed and remanded. Id. The appellate court referred to
       a parent’s statutory right to counsel under the Juvenile Court Act and the
       accompanying right to effective assistance. Id. at 478-79. That right, in turn, entitles
       the parent to undivided loyalty from the attorney. Id. at 479. Consequently,
       “counsel may not represent conflicting interests or undertake the discharge of
       inconsistent duties.” Id. According to the appellate court, that concept is “so central
       to our profession” that it was formalized in the Rules of Professional Conduct. Id.
       (citing Ill. R. Prof’l Conduct R. 1.9 (eff. Aug. 1, 1990)). The court continued,
       describing our development of the per se conflict of interest rule for “cases where
       a conflict is created by defense counsel’s prior or contemporaneous association with
       either the prosecution or the victim.” Id.

¶ 49       The appellate court reasoned that the policy concerns behind the per se conflict
       rule were present there because McHaney “represented parties with adverse
       objectives at different times in the same proceeding.” Id. at 480-81. The court noted
       that the State did not contest that the interests of the mother and her children were
       “diametrically opposed.” Id. at 481. The mother sought to retain her parental rights,
       while McHaney, as the children’s GAL, “advocated otherwise.” Id. The brevity of
       that appointment did not affect the court’s conclusion that the rule applied because
       the attorney may have formulated opinions about the children’s best interests that
       were not reflected by the record. Id.

¶ 50       In Darius G., attorney Erin Buhl represented the mother at two permanency-
       review hearings in neglect proceedings. Darius G., 406 Ill. App. 3d at 729. A month
       later at the arraignment on the State’s parental rights termination petition, attorney
       Mike Herrmann represented the mother. Id. at 730. Three months later at a pretrial
       conference, Buhl again represented the mother, and Herrmann appeared on behalf
       of the child. Id. Nothing substantive happened at that hearing; the court simply
       scheduled a trial date. Id. Hermann never made another appearance in the case, but
       Buhl continued to represent the mother. Id. At the close of the proceedings, her
       rights were terminated. She appealed. Id. at 731.

¶ 51      A divided panel of the appellate court reversed and remanded. Id. at 739. The
       appellate court majority stated that, “when the same attorney represents opposing



                                                - 17 -
       parties in the course of the same litigation, a per se conflict of interest arises and
       prejudice is presumed.” Id. at 731. The majority explained that a per se conflict
       occurs when defense counsel has ties to a person or entity that would benefit from
       an unfavorable verdict for the defendant. Id. at 732. The majority recited the three
       situations of per se conflicts identified by this court in that case. Id. (citing
       Hernandez, 231 Ill. 2d at 143-44). The majority then dismissed the State’s argument
       that none of the three situations occurred and instead relied upon S.G. in holding
       that the per se conflict rule applied because Herrmann appeared on behalf of both
       the mother and the child. Id. at 738.

¶ 52        The appellate court majority acknowledged that, “if there is a spectrum upon
       which scenarios suggesting conflict might be measured in cases of dual,
       nonsimultaneous representation in termination cases, this case arguably presents
       the threshold.” Id. at 736-37. Herrmann represented the mother at one hearing and
       represented the child at another hearing. Id. at 737. At both hearings, he made no
       substantive, on-the-record argument. Id. The majority found that irrelevant. Id.
       (citing S.G., 347 Ill. App. 3d at 481). Though “the shared goal in juvenile
       proceedings is to serve the child’s best interest,” what that best interest may entail
       “often depends on whose perspective is being considered.” Id. at 738. According to
       the appellate court majority, “competing positions clearly may exist within the
       unified goal of best interest.” Id.

¶ 53       S.G. predated Hernandez, where we first used the three-situation formulation
       of the per se conflict rule, so the appellate court’s loose application of the rule in
       that case is perhaps understandable. The appellate court majority opinion in Darius
       G. postdated Hernandez. The majority there correctly presented the holding in
       Hernandez and the three situations when a per se conflict occurs, then ignored those
       situations in favor of its own sense of what constitutes a conflicting interest. The
       analyses in those cases clearly depart from our approach to per se conflicts. S.G.
       and Darius G. are, therefore, overruled.

¶ 54       Worse still, the appellate court majority in this case did not even mention our
       approach to per se conflicts and the three situations at all. Instead, the majority
       stated the per se conflict rule like this:

          “A per se conflict arises when a defense attorney has ties to a person that would
          benefit from an unfavorable verdict for the defendant because the attorney’s



                                               - 18 -
          knowledge of her other client’s favorable result might conflict with the
          defendant’s interest and affect counsel’s performance in ways that are difficult
          to detect.” 2020 IL App (3d) 190603, ¶ 25 (citing Darius G., 406 Ill. App. 3d at
          732, citing Hernandez, 231 Ill. 2d at 142-43).

       In Fields, 2012 IL 112438, ¶ 40, we called a similar statement “the justification for
       the per se conflict rule,” as opposed to the rule itself, and strongly rejected any
       interpretation of the statement that would create a fourth situation or an alternate
       basis for finding a per se conflict. The majority in this case did not cite Fields.

¶ 55       The appellate court majority had the benefit of Hernandez and Fields; it just
       chose not to use them. The State contends that the appellate court majority’s
       analysis was flawed, and we agree. The majority failed to identify which of the
       three narrow situations created a per se conflict here. As we recently reiterated,
       “this court recognizes only three situations in which a per se conflict of interest will
       be found to exist.” Green, 2020 IL 125005, ¶ 43. That is a closed set, and any other
       situations may be examined for an actual conflict of interest. Id. ¶ 38. Obviously,
       the second and third situations did not occur. Drell did not contemporaneously
       represent Wendy and a prosecution witness, and Drell was not a former prosecutor
       involved in a criminal case against Wendy. The question becomes whether the first
       situation occurred. That is, we must determine whether Drell had a prior association
       with the victim, the prosecution, or an entity assisting the prosecution.

¶ 56       The State argues that Br. was not a victim. Although she was adjudicated
       neglected, the Juvenile Court Act does not refer to a neglected child as a victim but
       rather as “the subject of the proceeding.” 705 ILCS 405/1-5(1) (West 2016). The
       State observes that Br. does not meet the definition of “crime victim” under the
       Rights of Crime Victims and Witnesses Act (725 ILCS 120/1 et seq. (West 2016)).
       That statute defines “crime victim” as “any natural person determined by the
       prosecutor or the court to have suffered direct physical or psychological harm as a
       result of a violent crime perpetrated or attempted against that person or direct
       physical or psychological harm as a result of” a driving under the influence offense
       or an involuntary manslaughter/reckless homicide offense. Id. § 3(a)(1).

¶ 57       Wendy argues that Drell had a prior association with “the victim”—the
       children. According to Wendy, her “untreated drug issues *** rendered the minors
       unwilling recipients of [her] actions which placed them in a position of harm and/or



                                                - 19 -
       threat of harm.” Wendy quotes definitions of “victim” from Black’s Law
       Dictionary and Webster’s dictionary. The former states that a victim is “[t]he person
       who is the object of a crime or tort.” Black’s Law Dictionary 1567 (6th ed. 1990).
       The latter states that a victim is “one that is subjected to oppression, hardship, or
       mistreatment.” Merriam-Webster’s Online Dictionary, https://www.merriam-
       webster.com/dictionary/victim (last visited Feb. 22, 2021) [https://perma.cc/7T52-
       998U]. Wendy also asserts that Drell’s cooperation with the State at the
       dispositional hearing on the 2013 neglect petition amounted to assistance for the
       prosecution.

¶ 58        After making a “ ‘realistic appraisal’ ” of Drell’s professional relationship with
       Br. (see People v. Austin M., 2012 IL 111194, ¶ 83 (quoting People v. Daly, 341
       Ill. App. 3d 372, 376 (2003))), we hold that Drell was not associated with the victim
       for purposes of the per se conflict rule when she acted as Br.’s GAL at three
       hearings on the 2013 neglect petition. An allegedly neglected minor is not a victim
       but “the subject of the proceeding” under the Juvenile Court Act, and such
       proceedings “are not intended to be adversary in character.” 705 ILCS 405/1-5(1)
       (West 2016).

¶ 59       Further, Drell was never associated with the prosecution. Section 2-17(1) of the
       Juvenile Court Act provides that, when the State files an abuse or neglect petition,
       the trial court must appoint a guardian ad litem to represent the best interests of the
       child and to offer recommendations to the court consistent with that duty. Id. § 2-
       17(1). In an abuse or neglect proceeding, “a GAL is, in essence, an arm of the
       court.” Austin M., 2012 IL 111194, ¶ 69; see In re Mark W., 228 Ill. 2d 365, 374
       (2008) (“A guardian ad litem functions as the ‘eyes and ears of the court’ and not
       as the ward’s attorney.”). Traditionally, a GAL is not an advocate for the ward but
       an adviser to the court as to what is in the ward’s best interest. Id.; accord Nichols
       v. Fahrenkamp, 2019 IL 123990, ¶ 35 (stating that most Illinois cases treat the GAL
       as “a reporter or a witness and not as an advocate”).

¶ 60       As GAL for Br., Drell acted at the behest of the trial court, not the State. Drell’s
       only substantive comment during proceedings on the 2013 neglect petition
       indicated that Br.’s best interests aligned with the State’s argument simply because
       her mother was incarcerated. Drell added that Br. needed a stable home until Wendy
       was released and could engage in services. The appellate court majority speculated




                                                - 20 -
       that any opinion that Drell may have developed regarding Br.’s best interests in her
       prior capacity as GAL in proceedings on the 2013 neglect petition might have
       conflicted with Wendy’s position in proceedings on the 2016 neglect petition. That
       reasoning is demonstrably false. Drell’s opinion about Wendy was favorable. She
       declined to object to the motion to restore Wendy’s fitness, citing the bond between
       Wendy and Br. We conclude that the appellate court majority erred in holding that
       Drell operated under a per se conflict of interest when she represented Wendy. We
       repeat: That conclusion would not preclude a parent from asserting an actual
       conflict of interest claim in a similar context. See Hernandez, 231 Ill. 2d at 144 (“If
       a per se conflict does not exist, a defendant may still establish a violation of [the]
       right to effective assistance of counsel by showing an actual conflict of interest that
       adversely affected *** counsel’s performance.”). Wendy did not do that here, so
       our inquiry ends.

¶ 61       Today, Br. is more than 14 years old. She has spent most of her life in foster
       care. Reversal here would not affect the 2013 neglect proceedings, which ended
       when Wendy’s rights were restored. Reversal, however, would undo the result of
       the 2016 neglect proceedings, which ended when Wendy’s rights were terminated.
       Br. would be sent back five years, as if none of this had ever happened. Perhaps
       that is what she wants, judging from her argument in this case, but we believe that
       stability and finality are more important. See In re Kenneth F., 332 Ill. App. 3d 674,
       679-80 (2002) (“Of primary concern is permanency and stability in the lives of
       children involved in termination proceedings.”); In re Paul L.F., 408 Ill. App. 3d
       862, 870 (2011) (Hudson, J., dissenting) (“A per se rule that allows—indeed,
       requires—reversal for an error that is not prejudicial does not strike a proper
       balance between a party’s right to counsel and a child’s need for finality.”).


¶ 62                                     CONCLUSION

¶ 63       For the reasons that we have stated, the judgment of the appellate court is
       reversed, and the judgment of the circuit court is affirmed.


¶ 64      Appellate court judgment reversed.




                                               - 21 -
¶ 65      Circuit court judgment affirmed.


¶ 66      CHIEF JUSTICE ANNE M. BURKE, dissenting:

¶ 67       The issue before this court is whether the doctrine of per se conflict of interest
       extends to proceedings under the Juvenile Court Act of 1987 (Act) (705 ILCS
       405/1-1 et seq. (West 2016)) and, if so, whether in this case attorney Lea Drell
       labored under a per se conflict of interest when she represented Wendy M.
       (respondent) in proceedings to terminate respondent’s parental rights. The appellate
       court held that, because Drell had previously served as guardian ad litem (GAL) for
       one of respondent’s children, a per se conflict existed. Accordingly, the appellate
       court reversed the termination of respondent’s parental rights and remanded for
       new proceedings. 2020 IL App (3d) 190603.

¶ 68       A majority of this court now reverses the appellate court’s judgment and
       overrules two appellate cases the court below relied upon. The majority concludes
       that, although claims of per se conflict of interest are cognizable in proceedings
       under the Act, there was no per se conflict in this case. The majority reaches this
       conclusion because it finds that there are only three situations where a per se
       conflict is recognized and that the circumstances of this case do not fit within the
       strict parameters of any of those three situations.

¶ 69       I disagree with the majority’s conclusion that the circumstances of this case do
       not give rise to a per se conflict of interest. I would affirm the appellate court
       judgment, reverse the termination of respondent’s parental rights, and remand for
       further proceedings. Therefore, I respectfully dissent.

¶ 70       The rules concerning per se conflicts were developed in the context of criminal
       prosecutions. As we noted in People v. Green, 2020 IL 125005, ¶ 21, the term
       “per se” conflict was first coined in People v. Coslet, 67 Ill. 2d 127 (1977), to
       describe a conflict rule that had been adopted in some earlier criminal cases
       “whereby allegations and proof of prejudice are unnecessary *** where a defense
       counsel, without the knowledgeable assent of the defendant, might be restrained in
       fully representing the defendant’s interests due to his or her commitments to
       others.” Id. at 133 (citing People v. Stoval, 40 Ill. 2d 109, 113 (1968)). The per se
       conflict rule recognizes that the constitutional right to effective assistance of




                                               - 22 -
       counsel is a fundamental right, which must not be “ ‘diluted by conflicting interests
       or inconsistent obligations.’ ” Green, 2020 IL 125005, ¶ 20 (quoting People v.
       Spreitzer, 123 Ill. 2d 1, 13-14 (1988)). Therefore, a per se conflict claim is a special
       type of ineffective assistance of counsel claim.

¶ 71       Since Coslet, the per se conflict rule has been applied in a number of situations.
       People v. Lawson, 163 Ill. 2d 187, 210 (1994). The common denominator in each
       of these situations is that we found certain “facts about a defense attorney’s status
       *** engender[ed], by themselves, a disabling conflict.” (Emphasis in original.)
       Spreitzer, 123 Ill. 2d at 14-15 (listing cases); see also People v. Hernandez, 231 Ill.
       2d 134, 142 (2008). It is now well established that, in criminal matters, when a
       defense attorney has ties to a person or entity that might benefit from an unfavorable
       verdict for the defendant, the “ ‘situation is too fraught with the dangers of
       prejudice, prejudice which the cold record might not indicate, that the mere
       existence of the conflict is sufficient to constitute a violation of [defendant’s] rights
       whether or not it in fact influences the attorney or the outcome of the case.’ ” Stoval,
       40 Ill. 2d at 113 (quoting United States ex rel. Miller v. Myers, 253 F. Supp. 55, 57
       (E.D. Pa.1966)).

¶ 72       The rationale for adopting a per se conflict rule is that the defense attorney’s
       past or present commitments “may have subtle or subliminal effects on counsel’s
       performance that are difficult to detect and demonstrate” but raise the possibility
       that the attorney is unable to effectively represent his or her client. People v.
       Peterson, 2017 IL 120331, ¶ 103. In these situations, prejudice will be presumed,
       and there is no need—indeed, it may be impossible—to show actual prejudice
       resulting from the conflict. Spreitzer, 123 Ill. 2d at 16. As a result, when a per se
       conflict exists, the court on appeal must reverse unless the conflict was
       affirmatively waived. Id. at 14-17.

¶ 73       In Hernandez, we examined cases in which a per se conflict was alleged and
       identified three categories of cases in which a defense attorney representing a
       defendant in criminal proceedings had been found to have labored under a per se
       conflict of interest:

           “(1) when defense counsel has a prior or contemporaneous association with the
           victim, the prosecution, or an entity assisting the prosecution (Spreitzer, 123 Ill.
           2d at 14; see also People v. Lawson, 163 Ill. 2d 187, 210-11 (1994) (collecting



                                                - 23 -
          cases)); (2) when defense counsel contemporaneously represents a prosecution
          witness (see People v. Moore, 189 Ill. 2d 521, 538 (2000); People v. Thomas,
          131 Ill. 2d 104, 111 (1989)); and (3) when defense counsel was a former
          prosecutor who had been personally involved in the prosecution of the
          defendant (see Lawson, 163 Ill. 2d at 217-18).” Hernandez, 231 Ill. 2d at 143-
          44 (2008).

       These situations are not the per se conflict rule itself but a distillation of the
       circumstances that will give rise to a per se conflict. In criminal cases, efforts to
       expand these situations or add new ones have been rejected by this court. See
       Green, 2020 IL 125005, ¶¶ 37-43; People v. Fields, 2012 IL 112438, ¶ 41.

¶ 74       The case before us is not a criminal case. Moreover, until this case, this court
       had never before even considered whether the doctrine of ineffective assistance of
       counsel—which includes recognition of per se conflicts of interest—could be
       extended to proceedings under the Act. Today, by analogizing a criminal
       defendant’s constitutional right to effective assistance of counsel to the statutory
       right to counsel provided for in section 1-5(1) of the Act (705 ILCS 405/1-5(1)
       (West 2016)) and by finding that the statutory right to counsel would be
       meaningless unless it implied the right to effective assistance of counsel, the
       majority holds that claims of per se conflict of interest are cognizable in
       proceedings under the Act. On this point I agree with the majority. Where I part
       company is with the majority’s application of the per se conflict doctrine to this
       case.

¶ 75       Rather than consider how the purposes and concepts underpinning the per se
       conflict doctrine in the criminal context might translate to this new context, the
       majority simply lifts the rules for finding a per se conflict in criminal cases and
       superimposes them, verbatim, on these civil proceedings. This is undeniably not
       possible. As the majority itself acknowledges, criminal proceedings and
       proceedings under the Act are quite different. The terminology and rules used to
       determine whether a per se conflict exists in a criminal proceeding logically cannot
       be applied to the parental termination proceedings in this case.

¶ 76       The majority holds that Drell did not operate under a per se conflict when she
       represented respondent in parental termination proceedings. The reason offered for
       this conclusion is that Drell’s previous association was with Br., one of



                                              - 24 -
       respondent’s children, when Drell acted as Br.’s guardian ad litem in prior neglect
       proceedings and that “[an] allegedly neglected minor is not a victim but ‘the subject
       of the proceeding’ under the Juvenile Court Act, and such proceedings ‘are not
       intended to be adversary in character.’ 705 ILCS 405/1-5(1) (West 2016).” Supra
       ¶ 58.

¶ 77       This reasoning clearly demonstrates the flaw in the majority’s analysis. The
       majority’s mechanical application of the per se conflict rules for criminal cases to
       the parental termination proceedings in this case is illogical and improper. In my
       view, the proper procedure for determining whether Drell labored under a per se
       conflict of interest in this case is to apply the per se conflict doctrine first set out in
       Coslet. That is, we should consider whether this is a case where allegations and
       proof of prejudice are unnecessary because respondent’s counsel, without the
       knowledgeable assent of respondent, might have been restrained in fully
       representing respondent’s interests due counsel’s prior commitment as GAL.
       Undertaking such an analysis, I would find that a per se conflict did exist.

¶ 78       Drell’s past commitment as Br.’s GAL gave Drell full access to court records
       and the State’s allegations of neglect, as well as information about respondent’s
       background, behavior, and parenting ability. As GAL, it was Drell’s responsibility
       to formulate recommendations regarding the best interests of respondent’s child.
       As such, Drell necessarily formed opinions regarding respondent and her behavior.
       Further, it is impossible to know whether Drell’s involvement as Br.’s GAL had
       any subtle, subliminal influence on her representation of respondent, which would
       not be detectable from the record or, perhaps, even to Drell herself but might have
       affected her ability to represent the respondent’s interests effectively.

¶ 79       Even if we were to simply analogize the per se conflict situations in criminal
       cases to this case, I would find the majority erred. The majority finds that Drell did
       not labor under a per se conflict of interest because Br., as the subject of neglect
       proceedings, was not a “victim.” However, in parental termination proceedings,
       who could possibly be “the victim” if not the children who were abused or
       neglected to such an extent that they must be permanently removed from the care
       of their biological parent?

¶ 80       Finally, I note that the majority also rejects the appellate court’s judgment,
       stating:



                                                 - 25 -
           “The appellate court majority speculated that any opinion that Drell may have
           developed regarding Br.’s best interests in her prior capacity as GAL in
           proceedings on the 2013 neglect petition might have conflicted with Wendy’s
           position in proceedings on the 2016 neglect petition. That reasoning is
           demonstrably false. Drell’s opinion about Wendy was favorable.” Supra ¶ 60.

       This statement demonstrates a fundamental misunderstanding of per se conflicts in
       proceedings under the Act. As noted above, it has been firmly established that a
       per se conflict will be found when facts concerning the attorney’s status gives rise
       to the possibility of a conflict. Spreitzer, 123 Ill. 2d at 14; Hernandez, 231 Ill. 2d at
       142. We have repeatedly acknowledged that finding a per se conflict based on the
       attorney’s status is appropriate because the attorney’s past or present commitments
       “may have subtle or subliminal effects on counsel’s performance that are difficult
       to detect and demonstrate” but raise the possibility that the attorney is unable to
       effectively represent his or her client. Peterson, 2017 IL 120331, ¶ 103; Spreitzer,
       123 Ill. 2d at 16. Reviewing the record to evaluate the level of Drell’s involvement
       when she acted as GAL or searching the record for evidence of an actual conflict is
       improper. See People v. Kester, 66 Ill. 2d 162, 168 (1977) (fact that defendant’s
       attorney previously served as prosecutor against defendant in same case
       necessitated application of per se rule; inquiry into nature and extent of his
       involvement as prosecutor was not necessary or desirable); Lawson, 163 Ill. 2d at
       216 (fact of actual commitment to another, not degree or extent of that commitment,
       dictated application of per se rule).

¶ 81      For the reasons set forth above, I would find that Drell operated under a per se
       conflict of interest when she represented respondent at her parental termination
       proceedings. Accordingly, I respectfully dissent.

¶ 82       JUSTICE NEVILLE joins in this dissent.




                                                - 26 -